Citation Nr: 0636200	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-28 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for atrioventricular block, 
claimed as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1941 to December 1944.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 1998 
rating decision by the Philadelphia RO.  In April 2003 a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  In October 2003, 
the case was remanded for evidentiary development and notice.  
In February 2006, it was remanded again for additional 
development.

The veteran has additional cardiovascular disability 
arteriosclerotic heart disease, which has been considered for 
pension purposes only, and is listed as not adjudicated as 
service-connected or not by the RO.  Consequently, the 
decision below addresses only the matter of service 
connection for atrioventricular block.


FINDINGS OF FACT

Atrioventricular block was not manifested in service or in 
the first postservice year; and the preponderance of the 
evidence is against finding that such disease is related to 
the veteran's service or to his service-connected 
disabilities.


CONCLUSION OF LAW

Service connection for atrioventricular block, to include as 
secondary to service connected disabilities, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the U.S. Court of Appeals for 
Veterans Claims (Court) held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial 
adjudication; instead, the claimant had a right to timely 
content-complying notice and proper subsequent VA process.  
October 2002, January 2004, June 2004, and July 2004 
correspondence from the RO provided the veteran notice of the 
evidence needed to support his claim, and advised him of his 
and VA's responsibilities in the development of the claim and 
to submit relevant evidence in his possession.  May 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  The December 
1998 statement of the case (SOC) and February 2001, November 
2002, and August 2006 supplemental SOCs (SSOCs) outlined the 
regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and the basis for the denial of the claim.  In 
October 2006, the veteran submitted additional evidence with 
a waiver of initial RO consideration of the evidence.  He has 
clearly received all critical notice, and has had ample 
opportunity to respond/supplement the record after notice was 
given.  As the claim was thereafter adjudicated, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran served during World War II, and was wounded in 
combat.  His service connected disabilities, rated 90 percent 
combined, include bilateral pes planus, post-traumatic stress 
disorder (PTSD), a shell fragment wound (sfw) residual scar 
on the chin, a sfw residual right cheek scar, residuals of a 
left leg gunshot wound (gsw), residuals of a right popliteal 
space sfw, a sfw residual scar of the right molar region, a 
sfw residual scar of the right forearm, and a sfw residual 
scar of the right shoulder.  

On service induction examination no pertinent abnormalities 
were noted.  On service separation examination, there were no 
complaints, findings, or diagnosis of a heart disorder.  
Cardiovascular/heart evaluations and chest x-rays were 
normal.

On September 1950 VA examination, cardiovascular evaluation 
was normal.

A February 1967 statement from P. H., M.D., stated that the 
veteran had been hospitalized from January to February 1967 
for coronary artery insufficiency.  

On April 1967 VA examination, the veteran reported a 13 day 
hospitalization for a heart seizure.  He reported dyspnea and 
occasional dizziness.  An ECG was normal.  The diagnoses 
included cardiovascular disease.

June 1979 chest x-rays revealed that the veteran's heart size 
was normal.  

A January 1988 private treatment record reflects that the 
veteran's family physician referred him to a cardiologist for 
evaluation of ill defined chest and abdominal pain.  An ECG 
was noted to be abnormal.  The veteran admitted to a risk 
factor of borderline elevated blood pressure.  Left heart 
catheterization with left ventricular and coronary 
angiography showed only a mild cardiomyopathy with a minor 
degree of diffuse left ventricular dysfunction.  There was no 
evidence of atherosclerotic coronary artery disease.  

November 1995 to March 1999 private treatment records include 
an initial evaluation report that reflects that an ECG showed 
that the veteran had severe LV dysfunction.  

A July 2002 cardiology report from the veteran's family 
physician reflects that the veteran has mild aortic root 
enlargement, mild aortic valve sclerosis with moderate aortic 
insufficiency, mild mitral valve sclerosis with trivial 
mitral insufficiency, mild tricuspid and pulmonic 
insufficiency, elevation of left ventricular end diastolic 
pressure, inferoposterior hypokinesis, and mild pulmonary 
arterial hypertension.

At the April 2003 Travel Board hearing, the veteran testified 
that he first became aware of a heart problem in January 1967 
when he was hospitalized for two weeks at a private hospital.  
He was told he had some sort of blood insufficiency; records 
from that hospitalization had since been destroyed.  He 
stated that a physician told him that his heart disorder 
could stem from PTSD, but the physician did not put it in 
writing.  He was advised that competent evidence relating his 
heart disability to his service connected disabilities was 
needed to establish secondary service connection.

On June 2004 VA examination, the veteran's medical history 
was noted.  The impression was that he most likely had 
nonischemic dilate cardiomyopathy or idiopathic dilated 
cardiomyopathy, possibly burned-out left ventricular function 
based on hypertension and hypertensive heart disease.  The 
cardiologist opined that it was very unlikely that the 
veteran's PTSD led to or aggravated the idiopathic dilated 
cardiomyopathy.  He added that the reason for the dilated 
cardiomyopathy was unclear (and remained unclear in about 
half of the population), but that PTSD did not appear to be 
an etiological factor.  In a June 2006 addendum, the 
cardiologist reviewed the claims file and found that the only 
pertinent entry for heart disease was a VA form dated in 
April 1967 in which the examining physician stated that the 
veteran had been admitted to a hospital for coronary 
thrombosis in January 1967.  At that time vital signs, ECG, 
and physical examination were all normal.  The cardiologist 
commented that the evidence for coronary arteriosclerosis [in 
January 1967] was limited in that the veteran had a normal 
ECG after the event.  He commented that the veteran 
apparently had idiopathy dilated cardiomyopathy that was 
completely unrelated to any shrapnel wounds.

In March 2006 the veteran submitted additional evidence (a 
report of abnormal ECG) with a waiver of initial RO review.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (as pertinent here, 
arteriosclerosis) are manifested to a compensable degree in 
the first year following the veteran's discharge from active 
duty, they may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Service connection may also be established when it is shown 
that a service connected disability caused or aggravated (but 
only to the degree to which aggravation occurred) a 
nonservice-connected disability.  38 C.F.R. § 3.310.  Three 
threshold requirements must be met to establish secondary 
service connection.  There must be:  1.) Competent evidence 
of the disability for which service connection is sought; 2.) 
A disability that is already service connected; and 3.) 
Competent evidence that the disability for which service 
connection is sought was caused or aggravated by the service-
connected disability.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

There is no evidence that atrioventricular block was 
manifested in service or in the first postservice year.  
Hence, service connection for such disability on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (for cardiovascular disease as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted. 

The veteran contends, essentially, that his atrioventricular 
block is secondary to his service-connected disabilities.  
The requirements for establishing secondary service 
connection are outlined above.  

Here, only the first two of those requirements are met.  The 
record clearly establishes that the veteran has 
atrioventricular block and that service connection has been 
established for bilateral pes planus, PTSD, scars on the 
cheek and chin, residuals of a left leg gsw, residuals of a 
right popliteal sfw, and right shoulder and forearm scars.  
However, the only competent evidence regarding a nexus 
between the veteran's atrioventricular block and his service-
connected disabilities is in the report of a June 2004 VA 
examination, and is essentially to the effect that the 
atrioventricular block is unrelated to either the PTSD or to 
the combat injury residuals (as alleged).  The examiner 
explained the rationale for the opinion, and it is 
persuasive, particularly as there is no competent (medical) 
evidence to the contrary.  Notably, the additional evidence 
received with a waiver of RO consideration essentially shows 
that the veteran has the disability for which service 
connection is sought.  That matter is not in dispute.  What 
remains necessary for him to establish secondary service 
connection for the atrioventricular block is medical evidence 
showing such disability was either caused or aggravated by 
his service connected disabilities.  He has presented no such 
evidence, nor any competent evidence suggesting such a nexus 
(in which case VA would be duty-bound to arrange for an 
examination/medical opinion addressing the matter); and he 
has not identified any medical care provider whose records 
(which VA could obtain) would show that the atrioventricular 
block and the veteran's service connected disabilities are 
related.  

Without any competent evidence of a nexus between the 
veteran's atrioventricular block and his service or his 
service connected disabilities, the preponderance of the 
evidence is against this claim.  Hence, it must be denied.  


ORDER

Service connection for atrioventricular block is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


